Case 18-50214-rlj11 Doc 456 Filed 10/29/18             Entered 10/29/18 14:21:33                Page 1 of 20



CASE NAME:                 Reagor-Dykes Motors, LP

CASE NUMBER:               18-50214

JUDGE:                     Robert Jones


                            UNITED STATES BANKRUPTCY COURT

                      NORTHERN & EASTERN DISTRICTS OF TEXAS

                                            REGION 6

                              MONTHLY OPERATING REPORT

              MONTH ENDING:                   August             2018
                                               MONTH              YEAR



IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
(ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


RESPONSIBLE PARTY:

                                                              Chief Restructuring Officer
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                             TITLE

Robert Schleizer                                              26-Oct-18
PRINTED NAME OF RESPONSIBLE PARTY                                                       DATE




PREPARER:

                                                              Chief Financial Officer
ORIGINAL SIGNATURE OF PREPARER                                                          TITLE

Lyndon James                                                  26-Oct-18
PRINTED NAME OF PREPARER                                                                DATE
             Case 18-50214-rlj11 Doc 456 Filed 10/29/18           Entered 10/29/18 14:21:33        Page 2 of 20

Reagor Dykes Motors
Case Number: 18-20214                                                                                        MOR - 1
MOR-1 - Assets                                                                                               (Assets)


                                                                   Filing Date
                        Balance Sheet                   Notes                     8/31/2018
                                                                    8/01/18

       ASSETS
         UNRESTRICTED CASH                                8.1          479,972        868,521 Note 8.1
         RESTRICTED CASH                                  8.2        2,598,927      2,520,927 Note 8.2
         TOTAL CASH                                                  3,078,899      3,389,448
         ACCOUNTS RECEIVABLE (NET)                                   4,078,162      3,636,333
         INVENTORY                                                  21,896,597     21,896,597 Note 8.3
         NOTES RECEIVABLE                                                  -              -
         PREPAID EXPENSES                                                1,300          1,300
         OTHER (ATTACH LIST)                                               -              -
         TOTAL CURRENT ASSETS                                       29,054,958     28,923,678

         PROPERTY, PLANT & EQUIPMENT                                 1,496,014      1,496,014
         LESS: ACCUMULATED DEPRECIATION                               (734,518)      (762,763)
         NET PROPERTY, PLANT & EQUIPMENT                               761,496        733,251

         NOTES RECEIVABLE - DUE FROM INSIDERS                        2,845,630      2,845,630
         OTHER ASSETS - NET OF AMORT                                    23,924         22,391
         OTHER (ATTACH LIST)                                                              -
         TOTAL ASSETS                                               32,686,007     32,524,950


Notes:
 8.1 Aug 2018 includes $383,000 reclassification from cash of FMCC Cash Management account to an offset to secured debt;
 8.2 August 2018 includes transfer to Unrestricted Cash to fund opening balances in the DIP Postpetition bank accounts;
 8.3 Subsequent to filing the SOFA, Debtor determined there were 98 units valued at $3.51 million transferred in August
       2018 that were excluded from the inventory reported at the filing date. The inventory at the filing date should have
       been reported as $25,406,797. The $3.51 million was applied to the secured debt as of filing date.
Case 18-50214-rlj11 Doc 456 Filed 10/29/18                            Entered 10/29/18 14:21:33                     Page 3 of 20
     Reagor Dykes Motors                                                                                  Support for
     Case Number: 18-20214                                                                               MOR - 1 Assets
     Support MOR-1 - Assets


                                                                            Filing Date
                                                                   Notes                  8/31/2018
                                                                             8/01/18
         ACCOUNTS RECEIVABLE
           AR - Vehicles                                                     3,385,957      2,952,209
           AR - Incentives                                                     246,935        246,935
           AR - Holdback                                                       152,029        152,029
           AR-Finance                                                          149,409        149,409
           AR - Parts, Service, & Body Shop                                     87,052         78,970
           AR - Employees                                                       34,927         34,927
           AR - Warranty                                                        29,295         29,295
           AR - Other                                                            2,064          2,064
           Allowance for Doubtful Acct                                          (9,505)        (9,505)
                                 TOTAL ACCOUNTS RECEIVABLE:                  4,078,162      3,636,333

         INVENTORY
            Vehicles                                                       21,081,451     21,081,451 Note 8.3
            Parts                                                             815,146        815,146
                                              TOTAL INVENTORY:             21,896,597     21,896,597

         PROPERTY PLANT AND EQUIPMENT
            Real Property                                                      876,008       876,008
            Autos, Machinery & Equipment                                       309,466       309,466
            Office, Furniture & Fixtures                                       310,540       310,540
                    TOTAL PROPERTY PLANT AND EQUIPMENT:                      1,496,014      1,496,014
             Less: Accumulated Depreciation
              Accum Dep - Real Property                                       (266,137)      (280,246)
              Accum Dep - Autos, Machinery & Equipment                        (256,171)      (264,113)
              Accum Dep - Office, Furniture & Fixtures                        (212,210)      (218,404)
                       TOTAL ACCUMULATATED DEPRECIATION:                      (734,518)      (762,763)
                     PROPERTY PLANT AND EQUIPMENT (NET):                       761,496       733,251

         NOTES RECEIVABLE - DUE FROM INSIDERS
           Rick Dykes                                                        1,422,815      1,422,815
           Bart Reagor                                                       1,422,815      1,422,815
              TOTAL NOTES RECEIVABLE - DUE FROM INSIDERS:                    2,845,630      2,845,630

         OTHER ASSETS
            Goodwill                                                             80,000         80,000
            Less: Accumulated Amortization                                      (56,076)       (57,609)
                      TOTAL OTHER ASSETS - NET OF AMORT:                         23,924         22,391
     8.3 Subsequent to filing the SOFA, Debtor determined there were 98 units valued at $3.51 million
         transferred in August 2018 that were excluded from the inventory reported at the filing date. The
         inventory at the filing date should have been reported as $25,406,797. The $3.51 million was applied to
         the secured debt as of filing date.
Case 18-50214-rlj11 Doc 456 Filed 10/29/18        Entered 10/29/18 14:21:33       Page 4 of 20

    Reagor Dykes Motors
                                                                     Support for
    Case Number: 18-20214
                                                                   MOR - 1 Liabilities
    Support MOR-1 - Liabilities                                     (Postpetition)
    Postpetition Liabilities


                                              Notes   8/31/2018

         ACCOUNTS PAYABLE
            AP Trade
            AP Dealer Trade
            AP Customer Accommodations
            AP - Vehicle Lien Payoff
                   TOTAL ACCOUNTS PAYABLE:                   -

         TAXES PAYABLE
            Payroll Tax                                    9,326
            Property Tax
            Sales Tax
            Vehicle Inventory Tax (VIT)
            Other Taxes
                       TOTAL TAXES PAYABLE:                9,326



         PROFESSIONAL FEES
         SECURED DEBT

         OTHER ACCRUED EXPENSES
            Wages Payable                                 16,022
            Other Accrued
            TOTAL OTHER ACCRUED EXPENSES:                 16,022



         TOTAL POSTPETITION LIABILITIES                   25,348
       Case 18-50214-rlj11 Doc 456 Filed 10/29/18                Entered 10/29/18 14:21:33              Page 5 of 20

Reagor Dykes Motors                                                                                         MOR - 1
Case Number: 18-20214                                                                                      (Liabilities
MOR-1 - Liabilities & Equity                                                                                & Equity)


                                                                        Filing Date
                                                            Notes                          8/31/2018
                                                                         8/01/18


     POSTPETITION LIABILITIES
        ACCOUNTS PAYABLE                                                    NA                      -
        TAXES PAYABLE                                                       NA                    9,326
        NOTES PAYABLE                                                       NA                      -
        PROFESSIONAL FEES                                                   NA                      -
        SECURED DEBT                                                        NA                      -
        OTHER (See Postpetition Support Schedule)                           NA                   16,022
        Total Postpetition Liabilities                                             -             25,348

     PREPETITION LIABILITIES
        SECURED DEBT                                                       35,899,682       31,880,895 Note 8.3
        PRIORITY DEBT                                                         212,107          110,709
        UNSECURED DEBT                                                      1,959,035        1,959,035
        OTHER (ATTACH LIST)                                                                        -
        Total Prepetition Liabilities                                      38,070,824       33,950,639
        Total Liabilities                                                  38,070,824       33,975,988

     EQUITY
        PREPETITION OWNERS' EQUITY                                         (5,384,816)       (1,796,529) Note 8.3
        POSTPETITION CUMULATIVE 

                                PROFIT OR (LOSS)                                  -             345,491
        DIRECT CHARGES TO EQUITY
(ATTACH EXPLANATION)                             -                 -
        TOTAL EQUITY                                                       (5,384,816)       (1,451,038)

     TOTAL LIABILITIES AND EQUITY                                          32,686,007       32,524,950

Notes
 8.3 With consent of the secured lender, debtor transfered 98 vehicles post petition (August 2018) to
     other dealers reducing inventory and secured debt by $3.52 million. This inventory was omitted
     from the inventory at the filing date. The transactions reduced secured debt and due to the
     omission from inventory at the filing date. Prepetition owners equity was increased by the
       d ti i d bt        t titit
 Case 18-50214-rlj11 Doc 456 Filed 10/29/18                                  Entered 10/29/18 14:21:33                        Page 6 of 20
Reagor Dykes Motors
                                                                                                                         Support for
Case Number: 18-20214                                                                                                 MOR - 1 Liabilities &
Support MOR-1 - Liabilities & Equity                                                                                        Equity
Prepetition Liabilities & Equity                                                                                        (Prepetition)

                                                                                      Filing Date
                                                                           Notes                       8/31/2018
                                                                                       8/01/18

           NOTES PAYABLE - SECURED
              Ford Motor Credit (FMCC)                                      8.1          31,983,008     28,347,221
              Less Cash Management Offset                                   8.2                 -         (383,000)
              NET FMCC NOTES PAYABLE                                                     31,983,008     27,964,221
              First Capital Bank                                                                -              -
              TOTAL NOTES PAYABLE - SECURED                                              31,983,008     27,964,221
           OTHER SECURED DEBT
              Mortgages Payable (FMCC)                                                    3,916,674      3,916,674
              TOTAL OTHER SECURED DEBT                                                    3,916,674      3,916,674

       TOTAL SECURED PREPETITION LIABILITIES                                             35,899,682     31,880,895


           UNSECURED PREPETITION LIABILITIES (PRIORITY)
              Wages Payable                                                                 161,322         59,815
              Accrued Payroll Taxes                                                          37,143         37,253
              Accrued Unemployment Tax                                                          110            110
              Sales Taxes Payable                                                            13,532         13,532
       TOTAL UNSECURED PREPETITION LIABILITIES (PRIORITY)                                   212,107        110,710


           UNSECURED PREPETITION LIABILITIES (NON-PRIORITY)
              AP Trade                                                                      324,062        324,062
              AP Dealer Trade                                                               470,004        470,004
              AP Customer Accommodations                                                    462,143        462,143
              AP - Vehicle Lien Payoff                                                      576,294        576,294
              Sales Tax Payable - Vehicle                                                     3,911          3,911
              Vehicle Inventory Tax (VIT) Payable                                            16,596         16,596
              Service Contract Payable                                                       59,263         59,263
              Warranty Payable                                                                                 -
              AP Other                                                                       46,762         46,762
       TOTAL UNSECURED PREPETITION LIABILITIES (NON-PRIORITY)                             1,959,035      1,959,035


       TOTAL PREPETION LIABILITIES                                                       38,070,825     33,950,640

Notes:
   8.1 Change represents true-up of FMCC NP Wholesale Statement balance from 8/1/18 to 8/31/18; true-ups primarily represent credits for
       Dealer Transfers;
   8.2 Change represents reclass from FMCC Cash Management to Notes Payable - Contra Account named Cash Management Offset;
Case 18-50214-rlj11 Doc 456 Filed 10/29/18      Entered 10/29/18 14:21:33      Page 7 of 20
 Reagor Dykes Motors                                                       MOR - 2
 Case Number: 18-20214                                                     (Income
 MOR-2                                                                   Statement)

    INCOME STATEMENT                                Notes   Aug 2018     Filing to Date
    REVENUE
         GROSS REVENUES
         VEHICLES (New and Used)                               429,011         429,011
         FINANCE, INSURANCE AND WARRANTY                                           -
         SERVICE AND PARTS                                                         -
         LESS: RETURNS & DISCOUNTS                                                 -
         NET REVENUE                                           429,011         429,011
    COST OF GOODS SOLD
         VEHICLES (NEW AND USED)                                                    -
         FINANCE, INSURANCE AND WARRANTY                                            -
         SERVICE AND PARTS                                         -                -
         LESS: RETURNS & DISCOUNTS                                                  -
         TOTAL COST OF GOODS SOLD                                  -                -
    OPERATING EXPENSES
         OFFICER / INSIDER COMPENSATION                                            -
         SELLING & MARKETING                                                       -
         GENERAL & ADMINISTRATIVE                               53,742          53,742
         RENT & LEASE                                                              -
         OTHER (ATTACH LIST)                                                       -
         TOTAL OPERATING EXPENSES                               53,742          53,742
         INCOME BEFORE NON-OPERATING INCOME AND EXPENSES       375,269         375,269
    OTHER INCOME & EXPENSES
         NON-OPERATING INCOME (ATTACH LIST)                                        -
         NON-OPERATING EXPENSE (ATTACH LIST)                                       -
         INTEREST EXPENSE                                                          -
         DEPRECIATION / DEPLETION                               28,245          28,245
         AMORTIZATION                                            1,533           1,533
         OTHER (ATTACH LIST)                                                       -
         NET OTHER (INCOME) & EXPENSES                          29,778          29,778
    REORGANIZATION EXPENSES
         PROFESSIONAL FEES                                                          -
         U.S. TRUSTEE FEES                                                          -
         OTHER (ATTACH LIST)                                                        -
         TOTAL REORGANIZATION EXPENSES                             -                -
         INCOME TAX
         NET PROFIT (LOSS)                                     345,491         345,491
Case 18-50214-rlj11 Doc 456 Filed 10/29/18                              Entered 10/29/18 14:21:33                Page 8 of 20
                                                                                                                     MOR-3
                                                                                             (Cash Receipts and Disbursements)
CASE NAME:                  Reagor-Dykes Motors, LP

CASE NUMBER:                18-50214
MONTH OF AUGUST 2108



CASH RECEIPTS AND DISBURSEMENTS                       NOTES   Aug-18           Sep-18           18-Oct          QUARTER
1.    CASH - BEGINNING OF MONTH                                          -         771,550          771,550
RECEIPTS FROM OPERATIONS
2. CASH - SALES AND SERVICE                                       643,706                                             643,706
COLLECTION OF ACCOUNTS RECEIVABLE
3.    PREPETITION                                                                                                         -
4.    POSTPETITION                                                                                                        -
5.  TOTAL OPERATING RECEIPTS                                      643,706               -                -            643,706
NON-OPERATING RECEIPTS
6.    LOANS & ADVANCES (ATTACH LIST)                                     -                                                -
7.    SALE OF ASSETS                                                                                                      -
8.    OTHER (ATTACH LIST)                                         305,134                                             305,134
9.    TOTAL NON-OPERATING RECEIPTS                                305,134               -                -            305,134
10.   TOTAL RECEIPTS                                              948,841               -                -            948,841
11. TOTAL CASH AVAILABLE                                          948,841          771,550          771,550
OPERATING DISBURSEMENTS
12.   NET PAYROLL                                                 127,476                                             127,476
13.   PAYROLL TAXES PAID                                                 -                                                -
14.   SALES, USE & OTHER TAXES PAID                                      -                                                -
15.   SECURED / RENTAL / LEASES                                    47,500                                              47,500
16.   UTILITIES                                                          -                                                -
17.   INSURANCE                                                          -                                                -
18.   INVENTORY PURCHASES                                                -                                                -
19.   VEHICLE EXPENSES                                                  446                                               446
20.   TRAVEL                                                             -                                                -
21.   ENTERTAINMENT                                                      -                                                -
22.   REPAIRS & MAINTENANCE                                              -                                                -
23.   SUPPLIES                                                         1,869                                            1,869
24.   ADVERTISING                                                        -                                                -
25.   OTHER (ATTACH LIST)                                                -                                                -
26. TOTAL OPERATING DISBURSEMENTS                                 177,291               -                -            177,291
REORGANIZATION EXPENSES
27.   PROFESSIONAL FEES                                                                                                   -
28.   U.S. TRUSTEE FEES                                                                                                   -
29.   OTHER (ATTACH LIST)                                                                                                 -
30.   TOTAL REORGANIZATION EXPENSES                                      -              -                -                -
31.   TOTAL DISBURSEMENTS                                         177,291               -                -            177,291
32.   NET CASH FLOW                                               771,550               -                -            771,550
33.   CASH - END OF MONTH                                         771,550          771,550          771,550
  Case 18-50214-rlj11 Doc 456 Filed 10/29/18                                        Entered 10/29/18 14:21:33                            Page 9 of 20
                                                                                                                                Support for MOR - 3
CASE NAME:                   Reagor-Dykes Amarillo, LP

 CASE NUMBER:                18-50216
d: 08/01/18 to 08/31/18

Reagor-Dykes Motors, LP - Operating Account

CASH RECEIPTS DETAIL                                                                                            Account No:              216451134


     Date                                 Payer                                                   Description                         Amount

    08/10/18 Reagor-Dykes Motors, LP                                        Transfer from payroll Acct #216451452                        228,964.17
    08/14/18 EFT          Reagor-Dykes Motors, LP                           Transfer to payroll Acct #216451452                          (53,029.69)
    08/22/18 Ford MotorCompany                                              Gross Proceeds                                               163,679.67
                                                                            Customer refund of down payment Post Petition
    08/24/18 Jordon Aaron Ashcroft                                          sale                                                          (10,973.75)
    08/29/18 Specific payer information not captured on deposit slip        Gross Profit                                                    7,764.74
    08/29/18 Ford MotorCompany                                              Gross Profit                                                   37,030.00

                                                                            Total Cash Receipts                                          373,435.14

CASH DISBURSEMENTS DETAIL

Date           Check No.     Payee                                          Description (Purpose)                               Amount

    08/24/18   EFT           Ford Motor Credit Company                      Floorplan payment                                             47,500.00
    08/24/18   EFT           Brian Melakian                                 Fuel reimbursement                                               368.75
    08/28/18   EFT           Lubbock County                                 Tax, Title, & License                                            238.00
    08/29/18   EFT           Lubbock County                                 Tax, Title, & License                                             89.25
    08/29/18   EFT           Joanna Davidson                                Fuel reimbursement to put into new sold cars                   1,500.00
    08/31/18   EFT           Lubbock County                                 Tax, Title, & License                                            119.00

                                                                            Total Cash Disbursements                                      49,815.00

Reagor-Dykes Motors, LP - Payroll Account
CASH RECEIPTS DETAIL                                                                                            Account No:              216451142

     Date                                 Payer                                                   Description                         Amount

    08/02/18   Transfer from American Century Fund                          Initial deposit                                                78,000.00
    08/07/18   Specific payer information not captured on deposit detail    Service                                                         1,864.91
    08/08/18   Specific payer information not captured on deposit detail    Service                                                         1,878.18
    08/09/18   Specific payer information not captured on deposit detail    Gross Sales Proceeds                                           29,800.17
    08/09/18   Anderson Perforating Services                                Gross Sales Proceeds                                          128,299.25
    08/10/18   Specific payer information not captured on deposit detail    Gross Sales Proceeds                                           68,122.66
    08/10/18   Reagor-Dykes Motors, LLC                                     Transfer to operating acct#216451444                         (228,964.17)
    08/14/18   Reagor-Dykes Motors, LLC                                     Transfer from operating acct#216451444                         53,029.69
    08/16/18   Reagor-Dykes Motors, LLC                                     Lamesa National Bank closing pre petition account             227,134.33
    08/20/18   Specific payer information not captured on deposit detail    Gross Profit                                                   43,526.42
    08/20/18   Specific payer information not captured on deposit detail    Gross Profit                                                   18,492.67
    08/21/18   Specific payer information not captured on deposit detail    Gross Profit                                                    4,986.99
    08/21/18   Hunt Family Corporation                                      Gross Profit                                                   28,500.00
    08/23/18   Specific payer information not captured on deposit detail    Gross Profit                                                    1,390.41
    08/23/18   Specific payer information not captured on deposit detail    Gross Profit                                                   38,318.68
    08/24/18   Ford Motor Company                                           Gross Sales Proceeds                                           47,500.00
    08/24/18   Hunt Family Corporation                                      Returned Ck 1174, customer stopped down pmt ck                (28,500.00)
    08/27/18   Specific payer information not captured on deposit deposit   Gross Sales Proceeds and Service                                1,834.82
    08/27/18   Specific payer information not captured on deposit detail    Gross Sales Proceeds and Service                                7,332.23
    08/29/18   Specific payer information not captured on deposit detail    Gross Sales Proceeds and Service                               50,974.49
    08/29/18   Specific payer information not captured on deposit detail    Gross Sales Proceeds and Service                                1,571.19
    08/31/18   Specific payer information not captured on deposit detail    Gross Sales Proceeds and Service                                  312.62

                                                                            Total Cash Receipts                                          575,405.54




                                                             Support for MOR-3-Aug-18
 Case 18-50214-rlj11 Doc 456 Filed 10/29/18                                  Entered 10/29/18 14:21:33                Page 10 of 20
                                                                                                               Support for MOR - 3
CASE NAME:                   Reagor-Dykes Amarillo, LP

 CASE NUMBER:                18-50216
d: 08/01/18 to 08/31/18

CASH DISBURSEMENTS DETAIL

Date            Check No.                      Payee                                Description (Purpose)            Amount

    08/02/18         14465   John Maldonado                           Payroll for pay period ending 07/28/18                932.71
    08/02/18         14466   Nathan Salazar                           Payroll for pay period ending 07/28/18              1,558.57
    08/02/18         14467   Calvin Roquemore                         Payroll for pay period ending 07/28/18                643.98
    08/02/18         14468   Christopher M Esparza                    Payroll for pay period ending 07/28/18                877.91
    08/02/18         14469   Donald Mortimer                          Payroll for pay period ending 07/28/18                759.64
    08/02/18         14470   Michael Roquemore                        Payroll for pay period ending 07/28/18                615.39
    08/02/18         14471   Dianna York                              Payroll for pay period ending 07/28/18                834.99
    08/02/18         14472   Xavier Zorola                            Payroll for pay period ending 07/28/18                691.52
    08/02/18         14473   Denise Barnes                            Payroll for pay period ending 07/28/18              1,307.97
    08/02/18         14474   Constella Bolton                         Payroll for pay period ending 07/28/18                777.35
    08/02/18         14475   Mistry L Canady                          Payroll for pay period ending 07/28/18              1,387.69
    08/02/18         14476   Tagen Chafman                            Payroll for pay period ending 07/28/18                679.62
    08/02/18         14477   Bianca Chavez                            Payroll for pay period ending 07/28/18                796.98
    08/02/18         14478   Missouri Clanton                         Payroll for pay period ending 07/28/18                768.58
    08/02/18         14479   Isabella Flores                          Payroll for pay period ending 07/28/18                669.06
    08/02/18         14480   Janie Garcia                             Payroll for pay period ending 07/28/18                455.02
    08/02/18         14481   Ashleey Hammond                          Payroll for pay period ending 07/28/18              2,303.66
    08/02/18         14482   Alberto Hinojosa                         Payroll for pay period ending 07/28/18                546.84
    08/02/18         14483   Brittney Hunter                          Payroll for pay period ending 07/28/18                893.76
    08/02/18         14484   Diwayna McClendon                        Payroll for pay period ending 07/28/18                829.65
    08/02/18         14485   Amanda Morales                           Payroll for pay period ending 07/28/18              1,074.81
    08/02/18         14486   Manda Moreno                             Payroll for pay period ending 07/28/18                713.14
    08/02/18         14487   Caddandra Perez                          Payroll for pay period ending 07/28/18                746.04
    08/02/18         14488   Shayla Scott                             Payroll for pay period ending 07/28/18              1,326.70
    08/02/18         14489   Priscilla Teague                         Payroll for pay period ending 07/28/18              1,371.11
    08/02/18         14490   Valerie Banuelos                         Payroll for pay period ending 07/28/18              1,316.09
    08/02/18         14491   Jordan Barrientez                        Payroll for pay period ending 07/28/18                565.46
    08/02/18         14492   Joann Devidson                           Payroll for pay period ending 07/28/18              3,204.30
    08/02/18         14493   Justin Canava                            Payroll for pay period ending 07/28/18                775.20
    08/02/18         14494   Teddy Chambers                           Payroll for pay period ending 07/28/18                 87.27
    08/02/18         14495   Matthew Conto                            Payroll for pay period ending 07/28/18                142.69
    08/02/18         14496   Justin Lopez                             Payroll for pay period ending 07/28/18              1,377.64
    08/02/18         14497   Cassi Romo                               Payroll for pay period ending 07/28/18              1,134.99
    08/02/18         14498   Devin Ybarra                             Payroll for pay period ending 07/28/18              1,782.05
    08/02/18         14499   Lola Jackson                             Payroll for pay period ending 07/28/18                559.38
    08/02/18         14500   Benjamin Satchel                         Payroll for pay period ending 07/28/18                796.48
    08/02/18         14501   Cornelio Villegas                        Payroll for pay period ending 07/28/18                776.15
    08/02/18         14502   Daniel Barker                            Payroll for pay period ending 07/28/18                637.11
    08/02/18         14503   Jeffrey L Hogg                           Payroll for pay period ending 07/28/18                649.31
    08/02/18         14504   Mark T Terrell                           Payroll for pay period ending 07/28/18                668.73
    08/02/18         14505   Joe Espino                               Payroll for pay period ending 07/28/18              1,633.83
    08/02/18         14506   Earnest A Gonzalez                       Payroll for pay period ending 07/28/18              3,111.51
    08/02/18         14507   Reynaldo Lopez                           Payroll for pay period ending 07/28/18                561.56
    08/02/18         14508   Marcelo Martinez                         Payroll for pay period ending 07/28/18              2,833.50
    08/02/18         14509   Arnacio R Morales                        Payroll for pay period ending 07/28/18              1,309.11
    08/02/18         14510   Mark Joplin                              Payroll for pay period ending 07/28/18              1,205.99
    08/02/18         14511   Michael S Adams                          Payroll for pay period ending 07/28/18                755.67
    08/02/18         14512   Isaiah Cochrane                          Payroll for pay period ending 07/28/18                771.85
    08/02/18         14513   Bobby Dickens Jr.                        Payroll for pay period ending 07/28/18                878.89
    08/02/18         14514   Gabriel Flores                           Payroll for pay period ending 07/28/18                561.27
    08/02/18         14515   Jay Floyd                                Payroll for pay period ending 07/28/18                459.99
    08/02/18         14516   Tatonya Garcia                           Payroll for pay period ending 07/28/18                940.62
    08/02/18         14517   Ivien Gonzales                           Payroll for pay period ending 07/28/18                544.67
    08/02/18         14518   Maria Guillen                            Payroll for pay period ending 07/28/18                885.63
    08/02/18         14519   Saul Hernandez                           Payroll for pay period ending 07/28/18                 91.10
    08/02/18         14520   Samuel Letkeman                          Payroll for pay period ending 07/28/18              1,243.27
    08/02/18         14521   Ricardo Lujan                            Payroll for pay period ending 07/28/18                805.77
    08/02/18         14522   Christopher Pierce                       Payroll for pay period ending 07/28/18                784.91
    08/02/18         14523   Jacob Van                                Payroll for pay period ending 07/28/18                421.17
    08/02/18         14524   Wendelyn Young                           Payroll for pay period ending 07/28/18                681.85
    08/02/18         14525   Richard Zimmerman                        Payroll for pay period ending 07/28/18                780.55
    08/02/18         14526   Brody Alexander                          Payroll for pay period ending 07/28/18              1,005.93
    08/10/18         14528   Capital Bank & Trust                     Employee benefits 401k                              4,718.01

                                                         Support for MOR-3-Aug-18
 Case 18-50214-rlj11 Doc 456 Filed 10/29/18                                  Entered 10/29/18 14:21:33                      Page 11 of 20
                                                                                                                     Support for MOR - 3
CASE NAME:                   Reagor-Dykes Amarillo, LP

 CASE NUMBER:                18-50216
d: 08/01/18 to 08/31/18

    08/11/18         14529   Michael Amador                           Commission for pay period ending 08/4/18                    325.39
    08/11/18         14530   Rafael Arocha                            Commission for pay period ending 08/4/18                  3,096.39
    08/11/18         14531   Kelly Butler                             Commission for pay period ending 08/4/18                  2,338.64
    08/11/18         14532   Adrian Contreras                         Commission for pay period ending 08/4/18                  1,437.83
    08/11/18         14533   Joshua Franks                            Commission for pay period ending 08/4/18                  1,905.80
    08/11/18         14534   Joe Jacquez                              Commission for pay period ending 08/4/18                  1,262.12
    08/11/18         14535   Felicia Lewis                            Commission for pay period ending 08/4/18                  1,448.67
    08/11/18         14536   Jonathan McMurtray                       Commission for pay period ending 08/4/18                  1,509.47
    08/11/18         14537   Felix Medina                             Commission for pay period ending 08/4/18                  1,005.37
    08/11/18         14538   Joel Mendez                              Commission for pay period ending 08/4/18                    898.23
    08/11/18         14539   Max Mendieta                             Commission for pay period ending 08/4/18                  2,828.95
    08/11/18         14540   Ian Middleton                            Commission for pay period ending 08/4/18                    197.65
    08/11/18         14541   Mikael Ramirez                           Commission for pay period ending 08/4/18                    256.57
    08/11/18         14542   Peter Ramon Jr.                          Commission for pay period ending 08/4/18                  3,469.49
    08/11/18         14543   Mark D Ray                               Commission for pay period ending 08/4/18                  1,199.92
    08/11/18         14544   Lezlee Rodriquez                         Commission for pay period ending 08/4/18                    588.59
    08/11/18         14545   Michael Seward                           Commission for pay period ending 08/4/18                  4,118.31
    08/11/18         14546   David Smith                              Commission for pay period ending 08/4/18                  1,022.39
    08/11/18         14547   Clayton Thomas                           Commission for pay period ending 08/4/18                    669.27
    08/11/18         14548   Kristy Ybarra                            Commission for pay period ending 08/4/18                    661.25
    08/11/18         14549   Brian Melakian                           Commission for pay period ending 08/4/18                    634.10
    08/11/18         14550   Charles Harfield                         Commission for pay period ending 08/4/18                       -
    08/11/18         14551   Spencer Dickey                           Commission for pay period ending 08/4/18                    249.00
    08/11/18         14552   Jeffrey Reese                            Commission for pay period ending 08/4/18                    333.71
    08/11/18         14553   Raul Renteria                            Commission for pay period ending 08/4/18                    310.94
    08/11/18         14554   Tommy C Brown                            Commission for pay period ending 08/4/18                    170.13
    08/11/18         14555   Jeremy Torres                            Commission for pay period ending 08/4/18                       -
    08/11/18         14556   Brody Alexander                          Commission for pay period ending 08/4/18                  2,173.14
    08/11/18         14558   John Maldonado                           Payroll for Final pay period ending 08/10/18                168.75
    08/11/18         14559   Nathan Salazar                           Payroll for Final pay period ending 08/10/18                404.51
    08/11/18         14560   Calvin Roquemore                         Payroll for Final pay period ending 08/10/18                291.49
    08/11/18         14561   Christopher M Esparaza                   Payroll for Final pay period ending 08/10/18                337.22
    08/11/18         14562   Donald Mortimer                          Payroll for Final pay period ending 08/10/18                   -
    08/11/18         14563   Michael Roquemore                        Payroll for Final pay period ending 08/10/18                169.43
    08/11/18         14564   Dianna York                              Payroll for Final pay period ending 08/10/18                194.82
    08/11/18         14565   Xavier Zorola                            Payroll for Final pay period ending 08/10/18                153.23
    08/11/18         14566   Denise Barnes                            Payroll for Final pay period ending 08/10/18                838.39
    08/11/18         14567   Constella Bolton                         Payroll for Final pay period ending 08/10/18                354.32
    08/11/18         14568   Tagen Chapman                            Payroll for Final pay period ending 08/10/18                233.22
    08/11/18         14569   Bianca M Chavez                          Payroll for Final pay period ending 08/10/18                272.54
    08/11/18         14570   Missouri Clanton                         Payroll for Final pay period ending 08/10/18                304.34
    08/11/18         14571   Isabella Flores                          Payroll for Final pay period ending 08/10/18                256.19
    08/11/18         14572   Janie Garcia                             Payroll for Final pay period ending 08/10/18                160.35
    08/11/18         14573   Ashleey Hammond                          Payroll for Final pay period ending 08/10/18              1,022.32
    08/11/18         14574   Alberto Hinojosa                         Payroll for Final pay period ending 08/10/18                263.29
    08/11/18         14575   Brittney Hunter                          Payroll for Final pay period ending 08/10/18                233.42
    08/11/18         14576   Diwayna McClendon                        Payroll for Final pay period ending 08/10/18                237.11
    08/11/18         14577   Amanda Morales                           Payroll for Final pay period ending 08/10/18                608.54
    08/11/18         14578   Amanda Moreno                            Payroll for Final pay period ending 08/10/18                237.98
    08/11/18         14579   Cassandra Perez                          Payroll for Final pay period ending 08/10/18                 37.95
    08/11/18         14580   Shayla Scott                             Payroll for Final pay period ending 08/10/18                765.84
    08/11/18         14581   Priscilla Teague                         Payroll for Final pay period ending 08/10/18                823.73
    08/11/18         14582   Valerie Banuelos                         Payroll for Final pay period ending 08/10/18                751.84
    08/11/18         14583   Teddy Chambers                           Payroll for Final pay period ending 08/10/18                278.12
    08/11/18         14584   Lola Jackson                             Payroll for Final pay period ending 08/10/18                136.99
    08/11/18         14585   Benjamin Satchell                        Payroll for Final pay period ending 08/10/18                445.93
    08/11/18         14586   Cornelio Villegas                        Payroll for Final pay period ending 08/10/18                337.58
    08/11/18         14587   Daniel Barker                            Payroll for Final pay period ending 08/10/18                383.99
    08/11/18         14588   Mark T Terrell                           Payroll for Final pay period ending 08/10/18                373.99
    08/11/18         14589   Joe Espino                               Payroll for Final pay period ending 08/10/18                690.58
    08/11/18         14590   Earnest Gonzalez                         Payroll for Final pay period ending 08/10/18              1,356.23
    08/11/18         14591   Reynaldo Lopez                           Payroll for Final pay period ending 08/10/18                192.64
    08/11/18         14592   Marcelo Martinez                         Payroll for Final pay period ending 08/10/18                 15.59
    08/11/18         14593   Atanacio R Morales                       Payroll for Final pay period ending 08/10/18                523.12
    08/11/18         14594   Michael S Adams                          Payroll for Final pay period ending 08/10/18                472.35
    08/11/18         14595   Isaiah Cochane                           Payroll for Final pay period ending 08/10/18                204.20
    08/11/18         14596   Bobby Dickens Jr.                        Payroll for Final pay period ending 08/10/18                253.60

                                                         Support for MOR-3-Aug-18
 Case 18-50214-rlj11 Doc 456 Filed 10/29/18                                  Entered 10/29/18 14:21:33                      Page 12 of 20
                                                                                                                     Support for MOR - 3
CASE NAME:                   Reagor-Dykes Amarillo, LP

 CASE NUMBER:                18-50216
d: 08/01/18 to 08/31/18

    08/11/18         14597   Gabriel Flores                           Payroll for Final pay period ending 08/10/18                276.89
    08/11/18         14598   Jay Floyd                                Payroll for Final pay period ending 08/10/18                123.91
    08/11/18         14599   Tatonya Garcia                           Payroll for Final pay period ending 08/10/18                366.22
    08/11/18         14600   Ivien Gonzales                           Payroll for Final pay period ending 08/10/18                188.10
    08/11/18         14601   Maria Guillen                            Payroll for Final pay period ending 08/10/18                316.67
    08/11/18         14602   Samuel Letkeman                          Payroll for Final pay period ending 08/10/18                414.09
    08/11/18         14603   Ricardo Lujan                            Payroll for Final pay period ending 08/10/18                257.87
    08/11/18         14604   Christopher Pierce                       Payroll for Final pay period ending 08/10/18                437.89
    08/11/18         14605   Jacob Van                                Payroll for Final pay period ending 08/10/18                303.82
    08/11/18         14606   Wendelyn Young                           Payroll for Final pay period ending 08/10/18                383.98
    08/11/18         14607   Richard Zimmerman                        Payroll for Final pay period ending 08/10/18                477.96
    08/11/18         14608   Brody Alexander                          Payroll for Final pay period ending 08/10/18                585.29
    08/16/18         14610   Mistry Canaday                           Payroll for pay period ending 08/16/18                    1,387.67
    08/16/18         14611   Joann Davidson                           Payroll for pay period ending 08/16/18                    1,647.77
    08/16/18         14612   Justin Canava                            Payroll for pay period ending 08/16/18                      297.41
    08/16/18         14613   Justin Lopez                             Payroll for pay period ending 08/16/18                    1,078.99
    08/16/18         14614   Cassi Romo                               Payroll for pay period ending 08/16/18                      578.74
    08/16/18         14615   Devin Ybarra                             Payroll for pay period ending 08/16/18                      930.21
    08/16/18         14616   Jeffrey L Hogg                           Payroll for pay period ending 08/16/18                      278.35
    08/16/18         14617   Mark L Joplin                            Payroll for pay period ending 08/16/18                      308.33
    08/16/18         14618   Saul Hernandez                           Payroll for pay period ending 08/16/18                      465.38
    08/30/18         14620   Mistry Canaday                           Payroll for pay period ending 08/30/18                      822.85
    08/30/18         14621   Missouri Clanton                         Payroll for pay period ending 08/30/18                      281.61
    08/30/18         14622   Justin Lopez                             Payroll for pay period ending 08/30/18                      874.33
    08/30/18         14623   Saul Hernandez                           Payroll for pay period ending 08/30/18                      322.86
    08/31/18 EFT             Prosperity Bank                          Bank Fees                                                   149.74

                                                                      Total Cash Disbursements - Payroll Account             127,476.17




                                                         Support for MOR-3-Aug-18
Case 18-50214-rlj11 Doc 456 Filed 10/29/18          Entered 10/29/18 14:21:33   Page 13 of 20




                                Support for MOR-3-Aug-18
Case 18-50214-rlj11 Doc 456 Filed 10/29/18          Entered 10/29/18 14:21:33   Page 14 of 20




                                Support for MOR-3-Aug-18
Case 18-50214-rlj11 Doc 456 Filed 10/29/18          Entered 10/29/18 14:21:33   Page 15 of 20




                                Support for MOR-3-Aug-18
Case 18-50214-rlj11 Doc 456 Filed 10/29/18          Entered 10/29/18 14:21:33   Page 16 of 20




                                Support for MOR-3-Aug-18
      Case 18-50214-rlj11 Doc 456 Filed 10/29/18                           Entered 10/29/18 14:21:33                 Page 17 of 20
                                                                                                                              MOR - 4
                                                                                                                        (AR, AP Aging;
                                                                                                                       Taxes AP Status)
CASE NAME:                     Reagor-Dykes Motors, LP

CASE NUMBER:                   18-50214                                                MONTH:               August 2018

                                                         Filing Date
ACCOUNTS RECEIVABLE AGING                                  8/01/18             Aug-18              Sep-18                   Oct-18
1.      0-30                                                  2,146,115             1,704,285
2.      31-60                                                  931,408                  931,408
3.      61-90                                                  201,597                  201,597
4.      91+                                                    808,547                  808,547
5.      TOTAL ACCOUNTS RECEIVABLE                             4,087,667             3,645,837                 -                         -
6.      AMOUNT CONSIDERED UNCOLLECTIBLE                           9,505                 9,505
7.      ACCOUNTS RECEIVABLE (NET)                             4,078,162             3,636,333                 -                         -


AGING OF POSTPETITION TAXES AND PAYABLES                                            MONTH:                  August $2,018

                                      0-30                 31-60               61-90                91+
TAXES PAYABLE                        DAYS                  DAYS                DAYS                DAYS                     TOTAL
1.      FEDERAL                               9,312                                                                                   9,312
2.      STATE                                   14                                                                                      14
3.      LOCAL                                                                                                                           -
4.      OTHER (ATTACH LIST)                                                                                                             -
5.      TOTAL TAXES PAYABLE                   9,326                    -                    -                 -                       9,326

6.      ACCOUNTS PAYABLE                     16,022                                                                                  16,022


STATUS OF POSTPETITION TAXES                                                        MONTH:                  August $2,018

                                                         BEGINNING            AMOUNT                                       ENDING
                                                            TAX            WITHHELD AND/          AMOUNT                     TAX
FEDERAL                                                  LIABILITY          0R ACCRUED             PAID                   LIABILITY
1.      WITHHOLDING                                                                                                                   3,274
2.      FICA-EMPLOYEE                                                                                                                 3,014
3.      FICA-EMPLOYER                                                                                                                 3,014
4.      UNEMPLOYMENT                                                                                                                    10
5.      INCOME                                                                                                                          -
6.      OTHER (ATTACH LIST)                                                                                                             -
7.      TOTAL FEDERAL TAXES                                            -                    -                 -                       9,312
STATE AND LOCAL
8.      WITHHOLDING                                                                                                                     -
9.      SALES                                                                                                                           -
10.     EXCISE                                                                                                                          -
11.     UNEMPLOYMENT                                                                                                                    14
12.     REAL PROPERTY                                                                                                                   -
13.     PERSONAL PROPERTY                                                                                                               -
14.     OTHER (ATTACH LIST)                                                                                                             -
15.     TOTAL STATE & LOCAL                                            -                    -                 -                         14
16.     TOTAL TAXES                                                    -                    -                 -                       9,326
                             Case 18-50214-rlj11 Doc 456 Filed 10/29/18                                 Entered 10/29/18 14:21:33                      Page 18 of 20

                                                                                                                                                                                      MOR-5
                                                                                                                                                                         (Bank Reconciliation)
CASE NAME:                  Reagor-Dykes Motors, LP


CASE NUMBER:                18-50214
MONTH OF AUGUST                                                                                                                                            MONTH:       August 2018




                                                       Post Petition    Post Petition    Pre Petition    Pre Petition   Pre Petition    Pre Petition
BANK RECONCILIATIONS                                    Operating         Payroll         Operating       Operating      Operating       Operating
                                                       Account #1       Account #2       Account #3      Account #4     Account #5      Account #6
                                                                                           Lamesa
A.      BANK:                                         Prosperity Bank Prosperity Bank   National Bank    IBC Bank       AIM Bank          FMCC
B.      ACCOUNT NUMBER:                                    1134            1142             1295           1781           1179             9106                                    TOTAL
C.      PURPOSE (TYPE):                                  Operating        Payroll         Operating      Operating      Operating        Operating
1.      BALANCE PER BANK STATEMENT                          323,620          450,270           75,065          4,674        17,233          383,000                                   1,253,862
2.      ADD: TOTAL DEPOSITS NOT CREDITED                          -               -                                                                                                         -
3.      SUBTRACT: OUTSTANDING CHECKS                              -             2,341                                                                                                     2,341
4.      OTHER RECONCILING ITEMS                                                   -                                                         (383,000)                                  (383,000)
5.      MONTH END BALANCE PER BOOKS                         323,620          447,929          75,065            4,674         17,233             -              -         -             868,521
6.      NUMBER OF LAST CHECK WRITTEN                             N/A            1,806
                                                                                                                                       Disclosed in SOFA as Cash;
                                                                                                                                       Reclassed against FMCC N/P

INVESTMENT ACCOUNTS

                                                        DATE OF           TYPE OF                                                                                   PURCHASE     CURRENT
BANK,   ACCOUNT NAME & NUMBER                          PURCHASE        INSTRUMENT                                                                                     PRICE       VALUE
7.      First Capital Bank                    7316                     Money Market                                                                                                    6,026
8.      American Century Funds                 757                     Stock Funds                                                                                                     2,000
9.      American Century Funds                 325                     Stock Funds                                                                                                       -
10      American Century Funds                 803                     Stock Funds                                                                                                       -
11      First Capital Bank                    2500                     CD                                                                                                          2,512,901
12                             TOTAL INVESTMENTS                                                                                                                          -        2,520,927


CASH

13                          CURRENCY ON HAND                                                                                                                                                -

14                          TOTAL CASH - END OF MONTH                                                                                                                                 3,389,448
Case 18-50214-rlj11 Doc 456 Filed 10/29/18                                          Entered 10/29/18 14:21:33                        Page 19 of 20
                                                                                                                                    MOR - 6
                                                                                                                                   (Payments to
                                                                                                                                    Insiders and
                                                                                                                                  Professionals)
CASE NAME:                  Reagor-Dykes Motors, LP


CASE NUMBER:                18-50214


                                                                                             MONTH:                August 2018

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                            INSIDERS
                                       TYPE OF                AMOUNT               TOTAL PAID
           NAME                      PAYMENT                    PAID                 TO DATE
1.   N/A
2.
3.
4.
5.
6.           TOTAL PAYMENTS TO INSIDERS                                -                           -


                                                                PROFESSIONALS
                                DATE OF COURT                                                                                      TOTAL
                              ORDER AUTHORIZING               AMOUNT                AMOUNT                 TOTAL PAID            INCURRED
             NAME                 PAYMENT                    APPROVED                PAID                   TO DATE              & UNPAID
1.   N/A
2.
3.
4.
5.
6.   TOTAL PAYMENTS TO PROFESSIONALS                                                               -                 -                      -


POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
PROTECTION PAYMENTS

                                                            SCHEDULED               AMOUNTS
                                                             MONTHLY                  PAID                    TOTAL
                                                            PAYMENTS                 DURING                   UNPAID
                  NAME OF CREDITOR                             DUE                   MONTH                 POSTPETITION
1.   N/A
2.
3.
4.
5.
6.   TOTAL                                                             -                           -                 -



* For all RDAG Bankrupt Companies, an estimated $344,000 was incurred for August 2018 professional fees.
Case 18-50214-rlj11 Doc 456 Filed 10/29/18                                                            Entered 10/29/18 14:21:33                                        Page 20 of 20
                                                                                                                                                               MOR - 7
    CASE NAME:                       Reagor-Dykes Motors, LP


    CASE NUMBER:                     18-50214

                                                                                                           MONTH:                         August 2018
    QUESTIONNAIRE

                                                                                                                                   YES                       NO
    1.     HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                                                              X
           THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
    2.     HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT                                                                                                                  Note 8.1
                                                                                                                                                              X
           OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
    3.     ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                                                                              X
           LOANS) DUE FROM RELATED PARTIES?
    4.     HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES                                                                                                          Note 8.2
                                                                                                                                    X
           THIS REPORTING PERIOD?
    5.     HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                                                              X
           DEBTOR FROM ANY PARTY?
    6.     ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                                                       X
    7.     ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                                                              X
           PAST DUE?
    8.     ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                                                   X
    9.     ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                                                         X
    10.    ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                                                              X
           DELINQUENT?
    11.    HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                                                              X
           REPORTING PERIOD?
    12.    ARE ANY WAGE PAYMENTS PAST DUE?                                                                                                                    X

    IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
    EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.
      8.1 Funds Transferred from American Century Investment account to Post Petition DIP bank account to Prosperity Payroll Account;
      8.2 Wages and payable accrued as of Filing Date of $161,322 were paid in August 2018;
          $47,500 was paid to Ford Motor Credit Company on pre-petition debt;

    INSURANCE
                                                                                                                                   YES                       NO
    1.     ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                                                    X
           NECESSARY INSURANCE COVERAGES IN EFFECT?
    2.     ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                                                   X
    3.     PLEASE ITEMIZE POLICIES BELOW.

    IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
    CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
    BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                                                                           INSTALLMENT PAYMENTS
             TYPE OF                                                                                                                 PAYMENT AMOUNT
              POLICY                         CARRIER                             PERIOD COVERED                                         & FREQUENCY
    Workers' Compensation            Texas Mutual                                 07/01/18 - 07/01/19                                 $21,285 paid monthly
    General Liability                Travelers                               Renewed Eff 09/01/18 - 09/01/19                $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19)    Note 8.3
    Property (Fire, Theft)           Travelers                               Renewed Eff 09/01/18 - 09/01/19                $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19)    Note 8.3
    Vehicle                          Risk Point                                   09/01/18 - 09/30/18                     $30,000 paid monthly, for one month extension
    Other:
       Umbrella                      Travelers                               Renewed Eff 09/01/18 - 09/01/19                 $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19)   Note 8.3
       EE Benefits Liability         Travelers                               Renewed Eff 09/01/18 - 09/01/19                 $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19)   Note 8.3
       Auto Dealers GL               Travelers                               Renewed Eff 09/01/18 - 09/01/19                 $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19)   Note 8.3
       Crime, Cyber, Identity        Travelers                               Renewed Eff 09/01/18 - 09/01/19                 $134,510 Quarterly (9/1, 12/1, 3/1, 6/1/19)   Note 8.3


  8 Insurance policies are written through a non-debtor affiliate (Reagor Auto Mall, LTD) and premiums are allocated based on revenue,
    employee count, and other factors. The debtors allocated portion of the premiums is $32,426
